 Case: 2:19-cv-03124-SDM-EPD Doc #: 9 Filed: 04/21/20 Page: 1 of 1 PAGEID #: 109




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


BRENDA SEARCY,

                Plaintiff,                     :     Case No. 2:19-cv-3124

       -vs-                                         Judge Sarah D. Morrison
                                                    Magistrate Judge Elizabeth Preston Deavers

GUUAS, LLC d/b/a
HUDSON ROCKMORE, et al.,
                                              :
               Defendants.


                                             ORDER

       This matter is before the Court upon consideration of a Report and Recommendation

(R&R) issued by the Magistrate Judge on April 6, 2020. (ECF No. 8). In that filing, the

Magistrate Judge recommended that the Court grant Plaintiff’s request to dismiss her claims

against Defendant Preston Bradley without prejudice pursuant to Fed. R. Civ. P. 4(m). The time

for filing objections has passed, and no objections have been filed. For the reasons set forth in

the R&R, the Court hereby ADOPTS the R&R (ECF No. 8), GRANTS Plaintiff’s Motion to the

extent she seeks dismissal of Defendant Bradley (ECF No. 6), and DISMISSES WITHOUT

PREJUDICE Plaintiff’s claims against Defendant Bradley. The Clerk is DIRECTED to

TERMINATE Preston Bradley from the docket as a party to this action.

       IT IS SO ORDERED.

                                                      /s/ Sarah D. Morrison
                                                      SARAH D. MORRISON
                                                      UNITED STATES DISTRICT JUDGE
